Citation Nr: 0931838	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-12 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1969.  He died in September 1987 at the age of 39.  The 
appellant claims as his surviving spouse.

This matter is on appeal from the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

2.  The Veteran died in September 1987.  According to the 
Certificate of Death, the cause of death was listed as 
terminal pneumonia due to abdominal carcinoma due to colon 
cancer.

3.  At the time of the Veteran's death, service connection 
was not established for any disabilities.

4.  Pneumonia, abdominal cancer, and colon cancer are not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam.

5.  The disorders that resulted in the Veteran's death, 
pneumonia due to abdominal carcinoma due to colon cancer, are 
unrelated to active duty service.


CONCLUSION OF LAW

The causes of the Veteran's death, pneumonia due to abdominal 
carcinoma due to colon cancer, were not incurred in or 
aggravated by active service; nor can they be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 1131, 
1310, 5103A, 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the appellant filed a claim for service 
connection for the cause of the Veteran's death in June 1990, 
and asserted that her husband's death due to cancer was a 
result of Agent Orange exposure in Vietnam.  The claim was 
denied in a December 1990 rating decision, and she filed a 
notice of disagreement in February 1991.  

Thereafter, her claim was deferred pending the development of 
new VA regulations with respect to Agent Orange.  In November 
1991, her claim was denied again.  In December 1992, her 
claim was deferred again pending additional revisions to VA 
regulations.  In November 1994, the claim was again denied.  
She was never sent a statement of the case (SOC) until after 
she filed another claim for service connection for the cause 
of the Veteran's death in February 2006; therefore, her claim 
has been pending since 1990. 

In order to establish entitlement to service connection for 
the cause of the Veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2008).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (2008).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c) (2008).

Additionally, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  Continuity of symptomatology is required where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2008).

In addition to the law and regulations governing entitlement 
to service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  
38 C.F.R. § 3.309(e) (2008).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then service connection under this theory 
of entitlement must fail.  The Secretary of VA has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As an initial matter, the Board notes that the Veteran was 
not service-connected for any disability in his life time.  
Although the RO granted benefits for a fracture of the 5th 
metacarpal head of the right hand in October 1969, the 
benefit was for hospital or treatment purposes only.  As no 
compensation claim was ever filed for this disorder, or any 
other disorder, he had no service-connected disabilities at 
the time of his death.

Rather, the appellant contends that the Veteran's exposure to 
Agent Orange in service played a role in his death.  The 
Board recognizes that, because he had qualifying service in 
Vietnam, exposure to Agent Orange is presumed.  However, 
colon cancer is not on the list of presumptive diseases 
associated with Agent Orange exposure.  As such, the claim 
for presumptive service connection on the basis of Agent 
Orange exposure must necessarily be denied.

The appellant contends that service connection is warranted 
because the Veteran's primary cancer was not colon cancer but 
was instead soft tissue sarcoma or, alternately, lung cancer.  
Both of these cancers are on the list of presumptive diseases 
associated with Agent Orange exposure.  

Specifically, she maintained that the Veteran's primary 
cancer was lung cancer because a tumor was found on his lung.  
Alternately, she testified during her March 2007 hearing 
before RO personnel that his primary cancer was soft tissue 
sarcoma because the primary site of the cancer was not found 
and because most of the cancer was in fat, muscle, and 
connective tissues.  

The Board has considered the appellant's statements and sworn 
testimony.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, lung cancer and soft tissue sarcomas are not 
the type of disorders that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence 
has been provided by the medical personnel who treated the 
Veteran in the months preceding his death.  

Specifically, an April 1987 pathology report opined that 
colon cancer was "probably primary."  An August 1987 
medical record stated that the Veteran had "a primary tumor 
in the descending colon."  A later August 1987 record also 
noted that his cancer originated in the colon.  Following 
extensive abdominal surgery in late August 1987, the 
diagnosis was metastatic carcinoma of the colon.  The medical 
record is silent for diagnosis of soft tissue sarcoma or 
primary lung cancer.

The Board attaches greater probative weight to the clinical 
findings than to the appellant's statements.  See Cartright, 
2 Vet. App. at 25.  In sum, after a careful review of the 
evidence of record, the Board finds that the primary cancer 
was colon cancer.

In support of her claim, the appellant has also provided 
numerous newspaper articles concerning the medical effects of 
Agent Orange and information printed from the internet 
concerning soft tissue sarcomas.  These sources of 
information indicate that sarcomas are rare and are more 
likely to spread to distant sites throughout the body.  In 
addition, she provided a copy of a 1990 report by Admiral E. 
R. Zumwalt to the then Secretary of VA which included the 
Admiral's opinion that stomach cancer and colon cancer were 
related to Agent Orange exposure.  She also provided a report 
from the Agency for Toxic Substances and Disease Registry 
that found a relationship between dioxin and stomach cancer.

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim. See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the 
medical article-abstract and opinion evidence by a non-
physician, like treatise evidence, is general in nature and 
does not specifically relate to the facts and circumstances 
surrounding the appellant's case. As such, it has limited 
probative value.

The Board has also considered the appellant's claim on a 
direct service-connection basis but finds that the competent 
evidence does not establish an etiological relationship 
between service, including in-service exposure to Agent 
Orange, and the colon cancer that resulted in the Veteran's 
death.

In this case, the Certificate of Death listed the cause of 
death as terminal pneumonia due to abdominal carcinoma due to 
colon cancer, with no other diseases or injuries listed as 
contributing to his cause of death.  However, service 
treatment records did not reveal any complaints of, or 
treatment for, any chronic disability of the colon.  A 
November 1968 record indicated that the Veteran was hit 
primarily in the thigh but also in the abdomen by powder and 
fragments from a misfired shell.  "Normal" findings were 
noted for the abdomen upon separation from service in June 
1969.  Therefore, neither pneumonia, abdominal cancer, or 
colon cancer were noted in service.

Further, the evidence does not show symptomatology related to 
cancer for many years after service.  In was not until April 
1987, nearly two decades after discharge, that the Veteran 
was first diagnosed with cancer after a three to four week 
history of generalized malaise and a swelling in the 
supraclavicular lymph gland.  

	In addition to the absence of documented post-service 
symptomatology for many years, the Board has considered 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1969) and the initial 
symptomatology (malaise) associated with a diagnosis of 
cancer in 1987 (nearly an 18-year gap).  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Further, the appellant does not allege, and the evidence of 
record does not otherwise indicate, that the Veteran incurred 
cancer in service or that symptoms of cancer were continuous 
after service.  As such, the evidence does not support a 
finding that cancer was related to active duty based on 
continuity of symptomatology.  

The appellant's contentions, along with the internet 
documentation she submitted in support of her claim, have 
been carefully considered but are outweighed by the absence 
of any competent evidence suggesting an actual causal 
connection in this case between active duty and the Veteran's 
colon cancer.  The record simply contains no competent 
evidence relating colon cancer to service or diagnosing lung 
cancer or soft tissue sarcoma.  Therefore, the Board finds 
that the weight of the evidence demonstrates that his colon 
cancer is unrelated to service, including exposure to 
herbicides in Vietnam.

Having found that the Veteran's colon cancer is unrelated to 
service and that a service-connected disability did not 
otherwise contribute substantially or materially to his 
death, the Board finds that the cause of the Veteran's death 
is not related to service.  In conclusion, the Board finds 
that equipoise is not shown, and the benefit of the doubt 
rule does not apply.  As the weight of the evidence is 
against the claim, the Board is unable to grant the benefits 
sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2008 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The April 2008 letter in 
this case met all the Hupp requirements.  It informed the 
appellant that the Veteran was service-connected for a right 
hand fracture at the time of his death and that in order to 
prevail, evidence was needed showing that his service-
connected condition was the principal or contributory cause 
of his death.  

It also advised the appellant what evidence was necessary in 
order to substantiate the DIC claim based on the cancer 
diagnosis.  While the April 2008 letter also addressed new 
and material evidence which, for reasons explained above, is 
not applicable in this case, that fact does not make the 
notice ineffective.  This is so because the appellant has 
argued her claim as a direct service connection claim.  See 
Informal Hearing Presentation dated July 28, 2009.

In any event, the appellant demonstrated actual knowledge of 
what was warranted for the cause of death claim as she argued 
that service connection is warranted for the cause of death 
because the Veteran died of a cancer that was on the list of 
presumptive diseases associated with Agent Orange exposure.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the benefit sought on appeal.  
However, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
claim for service connection for the cause of the Veteran's 
death.  Any questions as to the appropriate effective date to 
be assigned are moot.  Therefore, adequate notice was 
provided to the appellant prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist a claimant in the development 
of the claim.  This duty includes assisting her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained private treatment records 
pertaining to the Veteran's final illness.  Further, the 
appellant was provided an opportunity to set forth her 
contentions during the hearing before RO personnel in July 
2007.  

The Board has considered the appellant's argument in a July 
2009 statement that the case should be remanded in order to 
identify and collect records she referred to in her hearing 
testimony.  See also September 1991 written statement from 
the appellant wherein she states that she tried to obtain 
these records numerous times but was unsuccessful.  However, 
the testimony indicates that her attempts to develop medical 
records from the Veteran's physician were unsuccessful as she 
was told she would not be able to get a copy of those 
records.  

Therefore, it appears that further attempts to develop these 
records would be futile.  In any event, VA only has a duty to 
assist in the development of records which have been 
adequately identified and which VA has been authorized to 
obtain, and the appellant has not identified the name of the 
physician or provided any other identifying information.

Moreover, the Board finds that a VA medical opinion is not 
warranted.  Given the absence of in-service evidence of 
chronic manifestations of the cancer which caused the 
Veteran's death, the absence of identified symptomatology for 
many years after separation, the absence of competent 
evidence relating to a diagnosis of lung cancer or soft 
tissue sarcoma, and no competent evidence of a nexus between 
the Veteran's death and his exposure to Agent Orange, a 
remand for a VA medical opinion would unduly delay 
resolution.

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


